IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 45510

STATE OF IDAHO,                                  )    Filed: January 7, 2019
                                                 )
       Plaintiff-Respondent,                     )    Karel A. Lehrman, Clerk
                                                 )
v.                                               )    THIS IS AN UNPUBLISHED
                                                 )    OPINION AND SHALL NOT
KHAMLA INTHAPANYA,                               )    BE CITED AS AUTHORITY
                                                 )
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Nancy Baskin, District Judge.

       Judgment of conviction, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Brian R. Dickson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

HUSKEY, Judge
       Khamla Inthapanya appeals from the district court’s judgment of conviction. He argues
the district court abused its discretion by failing to completely analyze his objection to an expert
witness’s testimony at trial. The district court’s judgment of conviction is affirmed.
                                                 I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       The State charged Inthapanya with felony conspiracy to traffic in heroin. At trial, the
State presented evidence that a confidential informant and an undercover officer made several
controlled buys of heroin, totaling over twenty-eight grams, from individuals who Inthapanya
had supplied drugs. Although some evidence was admitted that the confidential informant had
another source of heroin besides Inthapanya, a detective testified that “it was very apparent to me
that [the confidential informant] was dealing with one source.” Inthapanya objected to the


                                                 1
detective’s statement, arguing the detective’s “opinion is not relevant, and to the extent that he
has an opinion, that is based on speculation.”         The district court overruled Inthapanya’s
objection: “Based upon the officer’s training and experience and his function as an undercover
officer in this particular transaction, the court finds that the opinion is within his personal
knowledge and expertise and the objection is overruled.”            The prosecutor resumed the
examination and the detective explained he believed the confidential informant had only one
source because: (1) with the exception of the first transaction, every transaction took place in the
same geographic area; (2) the heroin’s packaging was almost exclusively consistent; and (3) the
prices were consistent. The jury convicted Inthapanya of felony conspiracy to traffic in heroin,
and the district court imposed a unified twenty-five year sentence, with fifteen years fixed.
Inthapanya appeals.
                                                II.
                                   STANDARD OF REVIEW
       Generally, issues not raised below may not be considered for the first time on appeal.
State v. Fodge, 121 Idaho 192, 195, 824 P.2d 123, 126 (1992). Appellate court review is limited
to the evidence, theories, and arguments that were presented below. State v. Garcia-Rodriguez,
162 Idaho 271, 275, 396 P.3d 700, 704 (2017). For an evidentiary “objection to be preserved for
appellate review, ‘either the specific ground for the objection must be clearly stated, or the basis
of the objection must be apparent from the context.’” Hansen v. Roberts, 154 Idaho 469, 473,
299 P.3d 781, 785 (2013) (quoting Slack v. Kelleher, 140 Idaho 916, 921, 104 P.3d 958, 963
(2004); I.R.E. 103(a)(1)).
                                                III.
                                           ANALYSIS
       Inthapanya argues the district court abused its discretion by failing to completely analyze
his objection to the detective’s testimony about the confidential informant’s suppliers of heroin.
Inthapanya claims the objection was grounded in Idaho Rule of Evidence 702, which governs
expert witness testimony:
               A witness who is qualified as an expert by knowledge, skill, experience,
       training, or education may testify in the form of an opinion or otherwise if the
       expert’s scientific, technical, or other specialized knowledge will help the trier of
       fact to understand the evidence or to determine a fact in issue.



                                                 2
Inthapanya faults the district court for only completing the first part of I.R.E. 702’s analysis--
determining the expert credentials of the witness--and failing to analyze the second part of the
rule--whether the expert’s testimony will assist the trier of fact in understanding the evidence. In
support of this argument, Inthapanya points the Court to its previous decision in State v. Caliz-
Bautista, 162 Idaho 833, 835-36, 405 P.3d 618, 620-21 (Ct. App. 2017). However, this Court
need not reach Inthapanya’s argument under I.R.E. 702 because it is not preserved for appellate
review.
           In Hansen, a party objected to an entire witness’s testimony as invading the province of
the jury, but because the party did not explain how the testimony invaded the province of the
jury, the Idaho Supreme Court held it was a “broad, general objection” that failed to preserve the
party’s appellate challenges to the testimony under I.R.E. 702. Hansen, 154 Idaho at 474, 299
P.3d at 786. Here, Inthapanya’s objection to the detective’s testimony was not grounded in
I.R.E. 702. Inthapanya neither cited I.R.E. 702 in his objection, nor did the language or context
of his objection signal it was grounded in I.R.E. 702. Nothing in Inthapanya’s objection put the
district court on notice that Inthapanya objected because the detective’s testimony was invading
the province of the jury. The district court’s language is properly characterized as a response to
Inthapanya’s speculative objection rather than an I.R.E. 702 objection.           The district court
overruled the objection on those two bases. Because Inthapanya has failed to show the objection
was based on I.R.E. 702, his preservation claim fails.
                                                  IV.
                                           CONCLUSION
          Because Inthapanya’s I.R.E. 702 argument is raised for the first time on appeal, it will not
be considered. The judgment of conviction is affirmed.
          Chief Judge GRATTON and Judge LORELLO CONCUR.




                                                   3